Per Curiam
Appellant has attempted to appeal to this court under the above caption from the dismissal of his petition for writ of habeas corpus by the LaPorte Circuit Court for want of jurisdiction, in a certain cause entitled “Garnet Quarles, Petitioner, v. Alfred P. Dowd, Warden.”
Appellant, however, has failed to comply with the rules of this court as to filing of transcript, assignment of errors and briefs, and we are therefore unable to consider the papers he has filed.
See: Rules 2-2 et seq. of Supreme Court.
If an accused is without funds to procure a transcript or the services of an attorney, which he desires, he should contact the Public Defender of the State of Indiana whose services are available to persons without funds regarding matters in which such accused may assert he is unlawfully imprisoned, after his time for appeal has expired.
See: Burns’ Statutes §13-1402, 1956 Replacement; State ex rel. Casey v. Murray (1952), 231 Ind. 74, 106 N. E. 2d 911; Hamilton v. Baker, Judge, etc. (1955), 234 Ind. 283, 126 N. E. 2d 12.
Appeal dismissed.
Note. — Reported in 146 N. E. 2d 419.